Citation Nr: 0410232	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  99-23 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an extension of a temporary total disability 
rating beyond November 1, 1995.

2.  Entitlement to service connection for a low back disability, 
claimed as secondary to service-connected right knee disability.

3.  Entitlement to service connection for a left knee disability, 
claimed as secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from August 1992 until 
May 1993.

The issue of entitlement to an extension of a temporary total 
disability rating comes before the Board of Veteran's Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted a temporary total disability 
rating effective from August 3, 1995 until November 1, 1995.

The issues of entitlement to service connection for low back 
disability and left knee disability come before the Board of 
Veteran's Appeals (Board) on appeal from a November 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which denied service 
connection for such claims.

The veteran requested a hearing in this case, and he was provided 
with such hearing on September 9, 2003.

The Board notes that the veteran, in his December 2000 statement 
in support of claim (VA Form 21-4138), reasonably raised the issue 
of service connection for a right ankle disability.  Furthermore, 
this issue was not previously addressed by the Regional Office 
(RO).  Therefore, the Board refers the issue of entitlement to 
service connection for right ankle pain to the RO for further 
inquiry.

The Board additionally notes that the veteran filed a timely 
notice of disagreement and substantive appeal (VA Form 9) with 
respect to his claim for entitlement to an increased rating for 
his right knee condition currently evaluated as 30 percent 
disabling.  However, the language contained within the veteran's 
subsequent December 2000 notice of disagreement served as a 
withdrawal of his previously perfected appeal on the issue of 
entitlement to an increased rating for a right knee condition.  
The Board notes the veteran conceded in his September 2003 hearing 
before the Board that the only issues currently on appeal were 
those issues previously listed on the title page of this decision.

The appellate issue of entitlement to an extension of a temporary 
total disability rating beyond November 1, 1995 is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  The objective evidence demonstrates that the veteran does not 
currently suffer from a low back disability.

2.  The objective evidence does not demonstrate that the veteran's 
left knee disability was caused or is aggravated by his service-
connected right knee disability.



CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by 
active military service, nor is it proximately due to or the 
result of a service-connected right knee condition.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

2.  A left knee disability was not incurred in or aggravated by 
active military service, nor is it proximately due to or the 
result of a service-connected right knee condition.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003)


REASONS AND BASES FOR FINDING AND CONCLUSION

Introduction

VA has a duty to assist the veteran in the development of facts 
pertinent to his claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and includes 
an enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2003).  Information means non-evidentiary 
facts, such as the claimant's address and Social Security number 
or the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has 
a duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).

The Board initially notes that the provisions of the VCAA are 
applicable to all of the issues currently before the Board on 
appeal.  However, the discussion of the applicability of the VCAA 
to the veteran's claim for an extension of a temporary total 
disability rating beyond November 1, 1995 is not contained within 
this section of the Board's decision.  Rather, such discussion is 
fully detailed in the remand below.

With respect to VA's duty to notify, the November 2000 rating 
decision on appeal, as well as the statement of the case (SOC), 
supplemental statement of the case (SSOC), and multiple 
supplemental correspondence, together have adequately informed the 
veteran of the types of evidence needed to substantiate his 
claims.  For example, in March 2001, the RO sent a letter to the 
veteran explaining the VCAA and asking him to submit certain 
information.  In accordance with the requirements of the VCAA and 
current case law, the letter informed the veteran what evidence 
and information VA would be obtaining as well as the evidence that 
the veteran needed to provide.  The letter explained that VA would 
make reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the custodian 
of any records.  The letter also informed him of the legal 
elements of a secondary service connection claim in general and 
low back and left knee claims specifically.

At this point the Board shall address the timing of the VCAA 
notification.  The Board notes that the initial adjudication of 
the veteran's claim took place on November 13, 2000, or prior to 
the March 2001 VCAA notification letter.  Furthermore, recent case 
law suggests that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004).  Although the timing of the VCAA notification in this 
case does not comply with the explicit requirements of Pelegrini, 
the Court did not address whether, and if so, how, the Secretary 
can properly cure a defect in the timing of the VCAA notice.  
Furthermore, the Court left open the possibility that a notice 
error of this kind may be non-prejudicial to a claimant.

For example, the Court in Pelegrini found, on the one hand, that 
the failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, i.e., a 
denial of the claim, would largely nullify the purpose of the 
notice and, as such, prejudice the claimant by forcing him or her 
to overcome an adverse decision, as well as substantially impair 
the orderly sequence of claims development and adjudication.  
Pelegrini, No. 01-944, slip op. at 13.  On the other hand, the 
Court acknowledged that the Secretary could show that the lack of 
a pre-AOJ decision notice was not prejudicial to the veteran.  Id. 
("The Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
veteran.") 

As such, the Board finds that the Court in Pelegrini has left open 
the possibility of a notice error being found to be non-
prejudicial to a claimant.  The Board notes that a contrary 
finding would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  Furthermore, providing such a notice would mandate all 
prior adjudications be vacated, as well as nullifying the notice 
of disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  Such interpretation 
of section 5103(a) is incompatible with the best interests of the 
veteran, as it would result in a substantial delay in 
readjudicating his claim.  Therefore, consistent with the 
requirements of the VCAA, the veteran was afforded the opportunity 
to submit information and evidence in support of his claim.  As 
such, the Board finds that all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2003) (harmless error).

The Board additionally notes that the VCAA notification letter 
sent to the veteran in March 2001 is legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of Department 
of Veterans Affairs (PVA), Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. September 22, 2003); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 1339 
(Fed. Cir. 2003).  The Federal Circuit has held that 38 C.F.R. §§ 
3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the extent they 
provide a claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 38 
U.S.C.A. § 5103(b), which provides a claimant one year to submit 
evidence.  In this case, even though the letter did request a 
response within 60 days, it also expressly notified the veteran 
that he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) (West 2002).  
Furthermore, the statute was recently amended to permit VA to 
adjudicate a claim within one-year of receipt of the claim.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  In any event, greater than one year has expired 
since the March 2001 VCAA letter.  Therefore, the claimant was 
notified properly of his statutory rights.

With respect to VA's duty to assist the veteran, the RO requested 
and obtained the veteran's service medical records from the 
National Personnel Records Center (NPRC).  The record also 
includes lay statements, multiple VA medical records, and hearing 
transcripts.  Therefore, VA has no outstanding duty to assist the 
veteran in obtaining any additional information or evidence.  At 
every stage of the process, the veteran was informed of the 
information needed to substantiate his claim, and VA has obtained 
all evidence identified by the veteran.  The veteran has not 
referenced any outstanding records or information that he wanted 
VA to obtain.  Summarily, the Board finds that the duty to assist 
has been satisfied.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination or opinion is necessary if 
the evidence of record:  (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant suffered 
an event, injury or disease in service; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with another 
service-connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4) (2003).

The veteran in this case was previously afforded several VA 
examinations.  Therefore, the Board finds that a VA reexamination 
is not necessary because there exists sufficient medical evidence 
to decide the veteran's claim.

Summarily, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at every 
stage of this case.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  This may be 
shown by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  When a 
disease is first diagnosed after service, service connection can 
still be granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

The veteran does not contend nor does the evidence establish that 
the veteran is entitled to service connection on a direct basis.  
In fact, the veteran conceded at his May 2002 Decision Review 
Officer (DRO) hearing that his low back and left knee conditions 
did not exist prior to his right knee disability.  Therefore, the 
Board shall consider the veteran's claim for service connection on 
a secondary basis.

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) (2003).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability. 38 C.F.R. § 
3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 (1995).


I.  Service Connection for a Low Back Disability

VA outpatient treatment records reflect that the veteran presented 
in May 1998 complaining of back pain and was diagnosed with same.  
In February 2000 he presented with complaints of, among other 
things, left knee pain and low back pain which his treating 
examiner noted were "probably secondary to favoring of [the] right 
knee because of [an] ACL injury."  A low back disability, however, 
was not specifically diagnosed.
  
The report of a March 2000 VA examination reflects that arthralgia 
(pain) of the low back was diagnosed, which the examiner opined 
was as likely as not related to dorsal kyphosis and poor posture.  
The examiner pointed out that there was no specific low back 
diagnosis other than "strain" related to postural issues.  X-rays 
taken in conjunction with this examination revealed a normal 
lumbar spine.  

Another VA examination was accomplished in April 2001, the report 
of which reflects that the veteran complained of low back pain but 
that examination of the lumbar spine was normal.  The examiner 
opined that it was unlikely that the right knee disability caused 
low back pain or thoracic spine arthritis (which was diagnosed on 
examination).  

A December 2001 VA examination report indicates an assessment of 
"scoliosis" of the back, no degenerative changes, and no 
degenerative joint disease or degenerative disc disease; and, that 
the veteran had four vertebrae.  The examination opined that it 
was unlikely that the veteran had back pain related at all to his 
limp, and that other conditions could be expected to be causing 
pain, namely four vertebrae, postural faults, and a family history 
of degenerative disc disease.  Finally, she noted that there was 
no abnormality of the lumbar spine found on physical examination.  

The current objective medical evidence of record does not show 
that the veteran currently has a low back disability, secondary to 
his service-connected right knee disability or otherwise.  The 
Board stresses that while certain low back symptoms or complaints 
(mostly pain) have been documented in the evidence, a low back 
disability has not been clearly diagnosed.  It is pointed out that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); see Degmetich v. Brown, 104 F.3d 1328 (1997).

The veteran contends, including during the September 2003 Travel 
Board hearing, that VA medical records show a causal relationship 
between his low back disability and his service-connected right 
knee disability.  The Board notes that the veteran's VA medical 
records dated in February 2000 state that the veteran's complaints 
of low back pain are probably secondary to favoring of the right 
knee because of ACL injury.  However, the February 2000 VA medical 
record is not supported by an orthopedic examination, and, 
significantly, an actual low back disability was not diagnosed 
(i.e. a low back disability manifested by the pain complained of). 

In contrast, the more recent, thorough April and December 2001 VA 
orthopedic examinations, which included a review of X-rays, 
revealed that the lumbar spine was normal.  The December 2001 VA 
examiner also concluded that it is "unlikely that the back pain is 
at all related" to the veteran's service-connected right knee 
condition.  


II.  Service Connection for Left Knee Pain 

As previously discussed, the veteran does not contend nor does the 
evidence establish that the veteran is entitled to service 
connection on a direct basis.  Therefore, the Board shall consider 
the veteran's claim for service connection on a secondary basis.

The report of a March 2000 VA examination reveals a diagnosis that 
the left knee was normal but that X-rays revealed minimal 
degenerative changes.  In this regard, it is noted that X-rays 
taken in conjunction with this examination revealed minimal 
degenerative spurring of the posterior aspect of the patella, left 
knee.  In any event, the examiner opined that it was unlikely that 
the occasional pain described by the veteran was secondary to the 
right knee disability.  

The examiner who examined the veteran in December 2001 VA 
similarly diagnosed the veteran's left knee condition in almost 
exacting detail.  Therefore, the Board finds that the veteran has 
a current left knee disability.

Having found that a current left knee disability exists, the Board 
is next obligated to consider whether such current disability was 
either caused by or aggravated by the veteran's service-connected 
right knee disability.  It is noted that neither the veteran nor 
his spouse, who testified at the May 2002 RO hearing, have the 
requisite qualifications to render medical opinions as to maters 
such as diagnosis and etiology of disorders and disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Therefore, 
their opinions that a left knee disability is related to the 
service-connected right knee disability are not competent 
evidence.

The veteran also contends that his VA medical records show the 
requisite causal relationship between his current left knee 
disability and his service-connected right knee disorder.  The 
Board reiterates that, as previously discussed, the veteran's VA 
medical records dated in February 2000 state that the veteran's 
"complaints of left knee pain and low back pain are probably 
secondary to favoring of the right knee because of ACL injury."  
However, the February 2000 VA outpatient treatment records is less 
probative than the March 2000 examination and more recent December 
2001 VA examination which documented opinions in unequivocal terms 
and after thorough orthopedic evaluations.  

The examiner in February 2000 noted that the veteran's complaints 
of left knee pain (as opposed to a disability) were probably 
secondary to favoring the right knee.  The December 2001 VA 
examiner, however, specifically concluded that it was "unlikely" 
that the veteran's left patellofemoral arthritis (a diagnosed 
disability) is "related to service-connected right knee injury and 
repair," and that it is "more likely related to tracking problems 
of the left knee."  The weight and probative value to be assigned 
to these conflicting medical opinions is firmly within the 
province of the Board.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Reonal 
v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 
(1993).  

The Board additionally notes the veteran's contentions that 
greater weight should be placed on the February 2000 treating 
physician record.  However, the "treating physician rule" is not 
recognized within VA benefits statutes and regulations.  White v. 
Principi, 243 F. 3d 1378 (Fed. Cir. 2001).  Therefore, for the 
above reasons and bases, the veteran's claim for service 
connection for his left knee condition, to include secondary to 
his service-connected right knee disability is accordingly denied 
and there exists no reasonable doubt that could be resolved in his 
favor.


ORDER

Entitlement to service connection for low back pain, including as 
secondary to service-connected right knee disability is denied.

Entitlement to service connection for left knee pain, including as 
secondary to service-connected right knee disability is denied.


REMAND

VA has a duty to assist the veteran in the development of facts 
pertinent to his claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and includes 
an enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The Board notes that the veteran in this case was not provided 
notice of the VCAA provisions or the respective responsibilities 
of the veteran and VA in obtaining evidence necessary to 
substantiate the veteran's claim for entitlement to an extension 
of a temporary total disability rating beyond November 1, 1995.

Therefore, the Board finds it necessary to remand this case with 
respect to the aforementioned issue to ensure compliance with the 
VCAA and its implementing provisions.

Accordingly this case is remanded for the following:

1.  The veteran should be provided with a letter that complies 
with the notification requirements of 38 U.S.C.A. § 5103(a) (West 
2002).

	2.  Upon completion of the aforementioned development, the 
veteran's claim for entitlement to an extension of a temporary 
total disability rating beyond November 1, 1995 should then be 
reconsidered, to include consideration of 38 C.F.R. § 4.30(b) 
(2003).  If the benefits sought on appeal remain denied, then the 
veteran and his representative should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on appeal.  
An appropriate period of time should be allowed for a response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, 
provides for expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 
8.43 and 38.02.


	                     
______________________________________________
	J. A. Markey
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



